Appeal by defendant from a judgment of the Su*814preme Court, Kings County, rendered January 28, 1975, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see People v Foster, 58 AD2d 814). Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.